PER CURIAM.
By this appeal and cross-appeal, we are asked to review a final judgment concerning an insurance coverage issue in a personal injury tort action. The final judgment under review finds that the Universal Underwriters Insurance Company policy herein “provides primary coverage for the claims of David Saleeba and Kathleen Sa-leeba arising out of the accident of December 24, 1975, as described by the amended complaint filed in this action” and that the State Farm Mutual Insurance policy herein “provides secondary coverage for said claims, which is excess over that coverage provided by Universal Underwriters Insurance Company.” The trial court declined, upon request, to set the applicable limits of liability as to the Universal policy which was found to provide primary coverage in the subject automobile accident.
We affirm the final judgment under review on the main appeal and cross-appeal except insofar as the trial court declined to set the applicable limits of liability on the Universal Insurance policy. As to the latter, the final judgment under review is reversed and the cause remanded to the trial court with directions to amend the final judgment to set the applicable limits of liability as to the above Universal policy in the amount of $100,000 per person and $300,000 per occurrence. In our view, Paul J. Egan and Kevin Gerard Egan are insureds under part IV section (3)(a) of the above Universal Insurance policy which provides the above $100,000/$300,000 limits, as primary coverage for the subject accident herein. Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Ray v. Earl, 277 So.2d 73 (Fla. 2d DCA 1973), cert. denied 280 So.2d 685 (Fla.1973).
Affirmed in part; reversed and remanded in part.